Citation Nr: 1208125	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  05-16 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial evaluation for degenerative joint disease of the right knee, in excess of 10 percent disabling for the portion of the appeal period extending from December 9, 2002 to November 30, 2009 (excluding periods of hospitalization and convalescence when 100 percent evaluations were assigned from January 4, 2008 to February 29, 2008; and October 27, 2008 to November 30, 2009). 

2.  Entitlement to an evaluation in excess of 60 percent, status post total knee replacement from December 1, 2009, forward (excluding a period of hospitalization and convalescence when a 100 percent evaluation was assigned from June 28, 2010 to September 30, 2010).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the portion of the appeal period extending from December 9, 2002 to November 30, 2009.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for right knee degenerative joint disease and assigned an initial 10 percent evaluation. 

Subsequently, higher ratings were assigned for the knee disability for specific individual time periods, as reflected on the title page and explained further herein.  Where, as is the case here, an award of service connection for a disability has been granted and the assignment of an initial disability evaluation and subsequently assigned disability evaluations for that condition are disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged," as is reflected on the title page of this decision.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Because the possibility exists for the assignment of a higher evaluation for portions of the appeal period, the Veteran's claim remains in appellate status, and is characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).

In January 2008, the Veteran testified at a Board hearing at the RO held before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record. 

This case was previously before the Board in March 2008, March 2009, and August 2010, at which times it was remanded for further development.  There has been substantial compliance with the actions requested in those Remands and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  

A February 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The claim of entitlement to TDIU for the portion of the appeal period extending from December 9, 2002 to November 30, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the appeal period prior to December 1, 2009, excluding those periods when the Veteran was in receipt of a temporary 100 percent disability rating, the service-connected right knee disorder was manifested by evidence of arthritis with non-compensable limitation of extension and flexion, without evidence of even slight recurrent subluxation or instability.  

2.  For the appeal period prior to December 1, 2009, excluding those periods when the Veteran was in receipt of a temporary 100 percent disability rating, the right knee disorder was also manifested by X-ray evidence of chondrocalcinosis and mild osteophytic lipping as well as repeated manifestations of pain, locking and effusion of the joint.

3.  From December 1, 2009 forward, the right knee disability has been manifested by status post total knee replacement with chronic residuals including severe painful motion and weakness, assigned a 60 percent rating, the maximum rating available and authorized under all applicable diagnostic codes and the provisions of 38 C.F.R. § 4.68 relating to the amputation rule.  

4.  For the entirety of the appeal period, excluding those periods when the Veteran was in receipt of a temporary 100 percent disability rating, his right knee disorder was not shown to be productive of scarring that was painful or unstable, encompassed an area or areas of 144 square inches (929 square centimeters) or greater, or was manifested by skin breakdown or limitation of function.

5.  For the entirety of the appeal period, excluding those periods when the Veteran was in receipt of a temporary 100 percent disability rating, his right knee disorder has not presented an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  For the appeal period extending from December 9, 2002 to November 30, 2009, excluding those periods when the Veteran was in receipt of a temporary 100 percent disability rating, the criteria for an initial rating in excess of 10 percent for right knee arthritis and limitation of motion were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §4.17a, Diagnostic Codes (DC) 5010, 5257, 5260, 5261; 38 C.F.R. §§ 4.40, 4.445, 4.59 (2011).

2.  For the appeal period extending from December 9, 2002 to November 30, 2009, excluding those periods when the Veteran was in receipt of a temporary 100 percent disability rating, the criteria for a separate initial rating of 20 percent rating for disability analogous to and rated under diagnostic code 5258, have been met.   38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, 5258 (2011). 

3.  For the appeal period extending from December 1, 2009 forward, excluding those periods when the Veteran was in receipt of a temporary 100 percent disability rating, there is no legal basis for the assignment of a schedular disability rating in excess of 60 percent for a right knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, Diagnostic Codes 5003, 5010, 5055, 5256-5263 (2011).

4.  For the entire appeal period extending from December 9. 2002, the criteria for a separate compensable rating for right knee scarring have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.25, and 4.118, DCs 7801, 7802, 7803, 7804, and 7805 (2008). 

5.  For the entire appeal period extending from December 9, 2002, the criteria for referral for an increased disability rating for a right knee disorder on an extraschedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403  (2005). In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include information relating to the assignment of a disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

The Veteran's claim arises from his disagreement with the initial disability rating following the grant of service connection for a right knee disability.  It has been held that, once service connection is granted, the claim is substantiated and additional notice is not required.  Thus any defect in the notice provided to the Veteran is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311  (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112  (2007).  Nevertheless, by letter dated in May 2008, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain. Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  The foregoing correspondence also provided the Veteran with notice with respect to the Dingess requirements. 

To the extent that the claim on appeal includes a component of an increased rating claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270  (Fed. Cir. 2009).  In this case, the Veteran was provided pertinent information in the above mentioned letter and other correspondence provided by the RO including the April 2005 Statement of the Case (SOC), and Supplemental SOCs issued in March 2007, July 2009, October 2008 and August 2011.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  Records and a decision from the Social Security Administration (SSA) are also on file.  Numerous VA examinations and evaluations have been conducted during the appeal period.  The evidence on file adequately addresses the matters related to the claim on appeal and neither the Veteran nor his representative has maintained that any examination report on file or opinion provided, is inadequate for purposes of adjudicating the claim on appeal.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Therefore, it is not necessary to remand the case again to obtain a medical examination or medical opinion in order to decide the claim at issue in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  In addition, neither the Veteran nor his representative have identified any additional records or evidence pertinent to the claim which are not already on file.  

In summary, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Factual Background

The Veteran filed an original service connection claim for a right knee disorder in December 2002.

In a rating action issued in June 2004, service connection was established for degenerative joint disease (DJD) of the right knee, for which an initial 10 percent rating was assigned effective from December 9, 2002, the date of receipt of the original service connection claim for this condition. 

The grant was based on STRs as well as findings made upon VA examination of February 2003.  The STRs reflect that the Veteran injured his right knee in 1967 and that X-ray films were negative.  The injury was treated with a floating cast in mid-April 1968, which was removed in mid-May 1968.  A May 1968 separation examination report revealed that clinical evaluation of the lower extremities was normal. 

A VA examination was conducted in February 2003.  The Veteran reported that the right knee felt like it could give way, 2 to 3 times weekly.  He reported that it swelled, was painful, and occasionally locked.  It was noted that the Veteran could walk for 14/ mile.  Examination revealed no evidence of effusion, tenderness, or instability of the right knee.  Range of motion was from 5 to 115 degrees, with crepitus and mild pain.  Chondrocalcinosis of the right knee (medial and lateral meniscus) shown on X-ray films, was diagnosed.  

The file contains a favorable decision of the SSA issued in July 2003.  That decision reflects that the Veteran was determined to be disabled effective from September 2000, due to a low back disability, hypertension, headaches and status post myocardial infarction with angioplasty; there was no mention of a right knee disability.  

In a statement from the Veteran dated in December 2004, he acknowledged having right knee symptoms of pain, popping, clicking, weakness, and locking.  He reported that he could not stand or walk stairs.  He mentioned that he received therapy and medication through VA.   

VA records dated in January 2005 mentioned that the Veteran was participating in a therapy program for spinal stenosis and that he had complaints of chronic right knee pain, aggravated recently.  It was noted that gait was antalgic and that there was no locking or clicking.  Physical examination was negative for effusion, erythema, instability or ligamentous laxity.  Tenderness on the medial joint line was noted and McMurray's testing was negative.  An assessment of possible osteoarthritis was made.  

A VA examination was conducted in April 2005.  The Veteran complained of pain, locking and swelling of the knee, but not of giving way.  The report indicated that there were no episodes of dislocation or recurrent subluxation.  It was noted that the Veteran used a cane and had a history of surgery of the lumbar spine.  On examination, the right knee was normal on inspection and negative for indications of edema, effusion, guarding, abnormal movement, or ankylosis.  Minimal tenderness to palpation along the joint line was reported.  Range of motion testing revealed full extension and flexion to 110, with no additional loss of motion on repetitive testing.  Ligaments were all intact and McMurray's testing was negative.  X-ray films revealed DJD of the right knee.  An impression of right knee sprain/strain type injury with a history of chondrocalcinosis upon X-ray films of February 2003, was made.

In a statement from the Veteran dated in May 2005, he asserted that no one had examined his knee during the last VA examination, and that his Social Security disability claim was based on the right knee disability.  He reported that his right knee symptoms included weakness, fatigue, instability, and noise/crepitus.  

A VA orthopedic consult of July 2006 reflects that the Veteran gave a 3-year history of knee pain in the medial aspect of the right knee joint; it was noted that this was distinct from the sciatica symptoms that the Veteran experienced due to lumbar stenosis and degenerative disc disease.  The report mentioned that the Veteran had tried NSAIDs and exercises including biking, but had not tried physical therapy or injections.  Examination revealed range of motion from 5 to 110 degrees with pain at extremes of motion.  There was no evidence of laxity or patellar instability, but crepitus, mild effusion and tenderness were noted.  The Veteran requested receiving Synvisc injections, which VA records show he began receiving in August 2006.  August 2006 records include X-ray film findings which revealed DJD of the right knee, indicate that the Veteran was receiving mild pain relief with the injections, and show that range of motion was from 5 to 110 degrees.

The file contains a VA general medical examination report of September 2006.  At that time, the Veteran gave a history of right knee pain since he was a teenager.  He mentioned that he had recently completed a course of knee injections in August 2006 and reported that could only walk a block without stopping, due to severe knee and back pain.  

A VA examination of the joints was subsequently conducted in October 2006.  The Veteran complained of right knee pain with occasional locking and giving way.  Examination revealed range of motion of the right knee from 0 to 128 degrees, with objective evidence of painful motion and an addition limitation of 6 degrees of flexion on repetitive testing.  There was a mild increase in lack of endurance on repetitive motion testing with no increase in weakness or fatigue.  Gait was described as antalgic and the report indicated that the Veteran used a cane.  Objective evidence of tenderness and mild weakness was reported, but there was no evidence of edema, effusion, instability, or ankylosis.  Ligaments were intact, Drawer and Lachman's tests were negative and McMurray's test was positive.  X-ray films of August 2006 revealed mild osteophytic lipping of the medial compartment and patellofemoral joint and osteocalcinosis of the menisci.  The examiner described functional impairment of the knee (based on repetitive testing) as increased pain, a 6 degree decrease in flexion, and mildly increased lack of endurance, with no increase in weakness or fatigue.  It was noted that pain had a major functional impact.  

In December 2006, the Veteran presented to the ER with complaints of a one month history of severe right knee pain and swelling.  Percocet was provided and the Veteran was sent to the orthopedic clinic.  Examination revealed mild effusion of the right knee and range of motion from 0 to 105 degrees with pain.  DJD of the right knee with chronic intermittent symptoms was reported.  In mid-December 2006, he was seen again with complaints of a 10-day history of right knee pain and swelling.  At that time it was noted that swelling had decreased, but pain persisted.  When seen in February 2007, the Veteran complained of pain described as 8/10 and wanted to consider having knee replacement surgery.  He reported that right knee pain interfered with his daily activities and that the knee locked up in certain positions.  

A VA examination was conducted in February 2007.  The Veteran complained of right knee pain, swelling, buckling, and locking.  The report mentioned that the Veteran did not use a knee brace.  Examination revealed tenderness and small joint effusion.  Range of motion was from 0 to 85 degrees with pain, and showed no further impairment on repetitive testing.  There was no evidence of fatigue, weakness, or lack of endurance.  Drawer and Lachman's tests were negative, and a McMurray's test could not be conducted due to severe knee pain.  Right knee pain, likely secondary to degenerative joint disease was diagnosed.  The examiner stated that based on the history and clinical findings, the Veteran should be able to perform a sedentary job without significant difficulty, but should avoid lifting more than 20 pounds or sitting for less than 30 minutes.  

A VA record dated in October 2007, notes the Veteran had a history of pain and mentioned that swelling of the knee was shown.  The results of a recent MRI were recorded which revealed: a torn lateral meniscus; small joint effusion, and mild osteoarthritis of the medial lateral joint spaces.  Range of motion was from 5 to 90 degrees.

The Veteran underwent right knee arthroscopic surgery in early January 2008.  Post-surgical records dated in mid-January 2008 reflect that pain was improving and range of motion was from 5 to 90 degrees with pain at extremes.  Late in January 2008, the Veteran reinjured the knee in fall.  At that time, right knee swelling, tenderness, and difficulty flexing were noted, but there was no indication of laxity.  

The Veteran presented testimony at a travel Board hearing held in mid-January 2008.  He indicated that he had just undergone surgery after being told he had a torn meniscus and reported having symptoms of pain, swelling, and popping.  The Veteran indicated that he hadn't worked since 1998 and was in receipt of disability benefits through SSA due to a back disability.  

When evaluated in February 2008, the Veteran continued to complain of pain.  Range of motion from 5 to 85 degrees was shown.  Testing of the ligament revealed no instability.  

In a December 2008 rating action, a temporary 100 percent evaluation was assigned under 38 C.F.R. § 4.30 from January 4 to February 29, 2008, based on hospitalization over 21 days.  

The Veteran was seen in March 2008, at which time he reported that he had again recently fallen.  Swelling, effusion and tenderness, were noted and range of motion was from 5 to 100 degrees, with no indication of instability.  X-ray films taken in April 2008 revealed mild arthritis, chondrocalcinosis and small joint effusion.  At that time, the Veteran complained of pain, buckling and swelling.  Range of motion was from 5 to 100 degrees.  When evaluated in June and July 2008, swelling and effusion continued to be shown with range of motion of 5 to 90 degrees.  Right knee pain with decreased range of motion was assessed.  

In late October 2008, the Veteran underwent right total knee replacement in conjunction with a pre-operative diagnosis of severe degenerative joint disease of the right knee, following which he underwent a course of physical therapy.   

A VA examination was conducted in April 2009.  The Veteran complained of post-surgical pain assessed as 8/10 and weakness.  X-ray films of March 2009 were referenced which revealed evidence of suprapatellar effusion.  It was noted that the Veteran used a knee immobilizer and a cane for ambulation.  He did not report having any additional limitation following repetitive use or during flare-ups.  A well-healed surgical incision measuring 70 cm x 1 cm was noted, which was tender on palpation.  The scar was described as superficial, with no inflammation or keloid formation.  The scar was not elevated, depressed or hypo/hyper-pigmented.  Sensation was unimpaired and there was no area of abnormal skin texture.  Right knee range of motion was from 0 to 95 degrees with pain and no further limitation of motion on repetitive testing.  There was evidence of fatigue, weakness, and lack of endurance.  The examination revealed moderate suprapatellar effusion, but no evidence of ligamentous laxity.  Gait was described as slight deviated to the left side with the assistance of a straight cane.  An impression of right knee strain, status post total knee replacement, was made. 

VA records dated in June 2009 reflect that the Veteran complained of substantial knee pain and was issued a hinged knee brace.  

In a July 2009 rating action, the Veteran's right knee disability was recharacterized from DJD to total right knee replacement, and a temporary 100 percent evaluation was assigned from October 27, 2008 to November 30, 2009, followed by the assignment of a 30 percent evaluation under diagnostic code 5055, effective from December 1, 2009. 

VA records dated in January 2010 document right knee symptoms including pain, hypersensitivity, and loss of range of motion.  February 2010 records reflect that the Veteran was continuing physical therapy and had complaints of constant right knee pain and swelling.  Range of motion from 2 to 110 degrees was recorded and it was noted that there was no instability shown.  

Private medical records reveal that on June 28, 2010, the Veteran underwent release of the IT band and resection of the right knee bursa in conjunction with findings of right knee bursitis and IT band tendonitis.  

VA records indicate that the Veteran underwent surgical removal of right lateral knee scar tissue in July 2010, following which symptoms of right lateral knee scar hypersensitivity, right knee pain and poor lower limb flexibility, were noted (July, August, September 2010 records).  

A VA examination of the joints was conducted in September 2010 and the claims folder was reviewed.  It was noted that the Veteran used a cane and a right knee sleeve.  The Veteran's complaints included: pain, buckling, locking, and interference with activities.  He denied having instability, and reported that he had no range of motion.  Physical examination revealed a large, well-healed, superficial, non-tender surgical scar measuring 18 cm x 2 cm, as well as a smaller stable, well-healed, superficial, non-tender surgical scar measuring 7 cm x .25 cm.  The scars were described as non-painful and dark compared to the surrounding skin, with no keloid formation or corresponding limitation of function.  Range of motion of the right knee lacked 20 degrees of extension and was shown to flexion of 60 degrees, with complaints of pain.  Repetitive testing revealed no further limitation of motion.  Motor strength of 5/-5 was noted.  Testing revealed no instability.  Status post total right knee replacement with loss of range of motion was assessed.

In a February 2011 rating action, a temporary 100 percent evaluation was assigned under 38 C.F.R. § 4.30 from June 28 to September 30, 2010, based on surgical treatment necessitating convalescence.  

In a May 2011 rating action, entitlement to a TDIU effective from December 1, 2009 was granted. 

In an August 2011 rating action, a 60 percent evaluation was assigned effective from December 1, 2009, forward (for periods not impacted by the assignment of temporary 100 percent evaluations).   

Analysis

The Veteran maintains that an initial evaluation in excess of 10 percent is warranted for his right knee disability for the portion of the appeal period extending from December 9, 2002 to November 30, 2009; and in excess of 60 percent disabling from December 1, 2009, forward (excluding convalescence periods when 100 percent evaluations were assigned from January 4, 2008 to February 29, 2008; October 27, 2008 to November 30, 2009; and from June 28, 2010 to September 30, 2010).

The Veteran's claim for higher evaluations for his right knee disability were placed in appellate status by her disagreement with the initial rating award.  In such circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings, as will be further explained herein.  Fenderson v. West, 12 Vet. App. 119, 126  (1999). 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53  (1990).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where, as here, the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for a disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the United States Court of Appeals for Veterans Claims (Court) held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Essentially, this appeal involves two distinct rating periods, the time period from December 9, 2002 through November 30, 2009 during which time an initial rating in excess of 10 percent is sought; and the time period extending from December 1, 2009, forward, for which an evaluation in excess of 60 percent is sought.  Also pertinent to the claim are the related issues of whether a separate rating is warranted for scars; entitlement to an extraschedular evaluation; and entitlement to a TDIU.  

As an initial matter, recitation of the laws, regulations and rating criteria potentially applicable to this case will be provided in order to facilitate complete consideration of all possible avenues of entitlement.  

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  For traumatic arthritis, DC 5010 directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  In the absence of limitation of motion, X- ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003, Note 1.

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when mild, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  In addition, VAOPGCPREC 23-97 provides that a Veteran may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  In VAOPGCPREC 9-98, General Counsel held that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.

Dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under code 5260, a noncompensable evaluation is warranted when flexion is limited to 60 degrees; a 10 percent evaluation is warranted when flexion is limited to 45 degrees. A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  Under code 5261, a noncompensable evaluation is warranted when extension is limited to 5 degrees; a 10 percent evaluation is for assignment when extension is limited to 10 degrees, a 20 percent evaluation is for assignment when extension is limited to 15 degrees.  Normal range of motion of the knee is 0 to 140 degrees of extension to flexion.  38 C.F.R. § 4.71a, Plate II (2011). 

The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004).  

The Board must also consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202  (1995). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

The Board also notes that under Diagnostic Code 5055, a 100 percent evaluation is assigned for one year following the implantation of the prosthesis.  A 60 percent evaluation is assigned for a prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  For a prosthetic replacement of the knee joint with intermediate degrees of residual weakness, pain, or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  The maximum rating under these codes (Diagnostic Code 5261) is 50 percent.  The minimum rating for a prosthetic replacement of the knee joint is 30 percent.

A.  Entitlement to an initial evaluation in excess of 10 percent for the portion of the appeal period extending from December 9, 2002 to November 30, 2009

At the outset, the Board notes that during this applicable portion of the appeal period, 100 percent evaluations were assigned from January 4, 2008 to February 29, 2008; and October 27, 2008 to November 30, 2009; otherwise an initial 10 percent evaluation has been in effect for all other periods between December 9, 2002 to November 30, 2009 .  

The initial 10 percent evaluation was assigned by virtue of a June 2004 rating action.  The RO assigned a 10 percent evaluation under diagnostic codes 5010-5261, based on evidence of right knee degenerative joint disease (DJD) with extension limited to 5 degrees, and without evidence of compensable limitation of flexion, or indications of instability or subluxation.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).

In this case, the range of motion findings during the relevant appeal period reveal that the Veteran displayed flexion of no worse than 85 degrees, and extension which was at worst limited to 5 degrees.  These recorded ranges of motion fail to support the assignment of a compensable evaluation under DCs 5260 and DC 5261, which require a showing flexion limited to 45 degrees or extension limited to 10 degrees, respectively.  Specifically, evidence identified herein in the form of clinical records and examination reports of: February 2003, April 2005,  August 2006, October 2006, December 2006, February 2007, and October 2007 consistently fail to reveal such findings.  38 C.F.R. § 4.71a.  Accordingly, an initial evaluation in excess of 10 percent is not warranted under these diagnostic codes. 

Additionally, there is no basis for awarding a higher rating under the diagnostic criteria pertaining to arthritis.  The Board acknowledges that X-rays taken during the relevant appeal period revealed degenerative arthritis of the right knee.  However, in order to qualify a separate rating under the diagnostic codes for arthritis, the Veteran would have to be ineligible for compensation under the diagnostic codes pertaining to limitation of motion.  38 C.F.R. §§ 4.71a, 5003, 5010.  As noted above, the clinical evidence applicable to this appeal period indicates that the Veteran exhibited limitation of motion in both flexion and extension, which was insufficient to warrant compensation under the limitation of motion diagnostic codes.  Nevertheless, the record reflects that he was, in fact, afforded a 10 percent rating for arthritis with non-compensable limitation of extension during the appeal period.  38 C.F.R. § 4.71a, DC 5261.  In light of the Veteran's receipt of a compensable evaluation based on limitation of motion, he is ineligible for a separate rating under the arthritis diagnostic codes.  38 C.F.R. §§ 4.71a, 5003, 5010 (2011). 

In addition, the Board finds no basis for the award of a separate or increased evaluation under diagnostic code 5257, used to evaluate knee impairment with recurrent subluxation or lateral instability.  Clinical evidence dated during the appeal period fails to reveal any indications of subluxation and testing has consistently revealed normal ligaments without evidence of laxity or instability.  Hence, there is no basis for the assignment of even a 10 percent evaluation under DC 5257 for even slight recurrent subluxation or lateral instability.  

The Board has also considered the provisions of code 5258, used for the evaluation of dislocation of semilunar cartilage.  This diagnostic code provides a single 20 percent rating based on manifestations of locking, pain and effusion.  The Board notes that technically, dislocation of semilunar cartilage was not clinically found during the appeal period; however, X-ray films revealed evidence of other arguably analogous types of impairment including chondrocalcinosis and mild osteophytic lipping.  Moreover, and significantly, clinical evidence dated from February 2003 forward repeatedly mentions right knee symptoms of pain, locking and effusion of the joint.  

VA regulations provide that a disability may be rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2011).  Here, the Board believes that the assignment of an initial, separate initial 20 evaluation under diagnostic code 5258 for the portion of the appeal period extending from December 9, 2002 to November 30, 2009 (exclusive of periods during which a temporary 100 percent evaluation has been assigned) is warranted, as this code best describes and adequately accounts for several of the primary manifestations associated with the Veteran's right knee disability which were chronically shown during this appeal period.  To this extent the appeal is granted.  

Having granted an additional and separate 20 initial percent evaluation under code 5258, in addition to the already effective initial 10 percent evaluation for arthritis with non-compensable limitation of motion, the Board also finds that the Veteran is not entitled to an increased rating due to functional impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  While clinical records do reflect that the Veteran experienced some additional functional limitation including limitation of motion due to pain, the Board observes that the degree of any additional limited flexion or extension was not even nearly consistent with the criteria warranting compensable evaluations for limitations of flexion and extension, even based on findings made following repetitive testing.  Moreover, evidence dated during the appeal period revealed that the Veteran was able to walk 1/4 mile and that he had only mild impairment of endurance.  The Board observes that the Veteran's difficulty climbing and descending stairs is documented, however, it is not clear that this was primarily related to the knee disorder and the Board notes that the Veteran has a service-connected back disability, which is productive of severe impairment itself as evidenced by an assigned 40 percent evaluation since December 2002.  Essentially, there has been no evidence presented demonstrating that the Veteran's right knee disability is manifested by functional limitation beyond that contemplated by the ratings he has been now been assigned for the applicable appeal period.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In sum, the Board finds that, for the appeal period extending from December 9, 2002 to November 30, 2009, excluding those periods in which the Veteran was assigned a temporary total disability rating, his service-connected right knee disorder did not meet the criteria for an initial rating in excess of 10 percent based on arthritis with limitation of motion, but did warrant a separate, initial 20 percent evaluation under diagnostic code 5258, and the appeal is granted to this limited extent.  All reasonable benefit of the doubt has been resolved in favor of the Veteran in reaching this determination.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Entitlement to an evaluation in excess of 60 percent for the portion of the appeal period extending from December 1, 2009, forward

In a July 2009 rating action, the Veteran's right knee disability was recharacterized as total right knee replacement; a temporary 100 percent evaluation was assigned from October 27, 2008 to November 30, 2009, followed by the assignment of a 30 percent evaluation effective from December 1, 2009 under diagnostic code 5055.  In an August 2011 rating action, a 60 percent evaluation was granted under diagnostic code 5055 effective from December 1, 2009, forward (for the period not impacted by the assignment of temporary 100 percent evaluation).

Under Diagnostic Code 5055, a 100 percent evaluation is assigned for one year following the implantation of the prosthesis.  A 60 percent evaluation is assigned for a prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  For a prosthetic replacement of the knee joint with intermediate degrees of residual weakness, pain, or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  The maximum rating under these codes (Diagnostic Code 5261) is 50 percent.  The minimum rating for a prosthetic replacement of the knee joint is 30 percent. 

From December 1, 2009 forward, the RO has assigned a 60 percent rating under 5055 in recognition of prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  That rating is clearly supported by evidence on file which reveals that the Veteran did undergo right total knee replacement in October 2008 and subsequently experienced chronic residuals which included severe painful motion and weakness in the right knee, along with limitation of flexion to 60 degrees, and extension limited to 20 degrees upon VA examination of September 2010.  

Under Diagnostic Code 5055, a 100 percent evaluation is assigned for one year following the implantation of the prosthesis which was assigned.  Otherwise, the rating code does not permit a rating in excess of 60 percent.  A higher rating is not warranted because such a rating would exceed the maximum 60 percent allowable under the "amputation rule."  See 38 C.F.R. §§ 4.25, 4.68, 4.71a, Diagnostic Codes 5162 to 5164 (amputation at the middle or lower thirds of the thigh; amputation of the leg with defective stump, thigh amputation recommended; and amputation not improvable by prosthesis controlled by natural knee action all warrant a 60 percent evaluation).  The "amputation rule," provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, where amputation is performed.  38 C.F.R. § 4.68.

As the Veteran's 60 percent disability rating for his right knee disability exceeds the maximum possible rating under Diagnostic Codes 5003, 5010, and 5256-5263, the Board need not evaluate the Veteran's knee disability under those schedular criteria because they cannot result in an increased rating; i.e., separate awards would not result in any additional compensation to the Veteran.  Under the "amputation rule" the combined rating for orthopedic disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed. 38 C.F.R. § 4.68.  An amputation at the middle or lower thigh or at or above the knee level warrants a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5162-5164.  As the Veteran is already in receipt of a 60 percent rating, additional compensation would be precluded under 38 C.F.R. § 4.68.

For purposes of clarification, the Board points out that in light of the amputation rule explained above, continuation of the previously assigned initial 10 and 20 percent evaluations under codes 5010-5261 and 5258 (respectively) are not warranted at any time from December 1, 2009, forward.  As mentioned previously, the amputation rule set forth at 38 C.F.R. § 4.68 provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2011).  For example, the combined rating shall not exceed the 60 percent disability rating set forth under Diagnostic Code 5162, 5163, and 5164 for an amputation of the thigh at the middle or lower thirds; for amputation of the leg with defective stump, thigh amputation recommended; and, amputation not improvable by prosthesis controlled by natural knee action.  38 C.F.R. § 4.71a, Diagnostic Codes 5162-5164 (2011).  In order to have the 80 percent disability rating available under Diagnostic Code 5161, the Veteran's disability would have to be comparable to amputation of the thigh at the upper third, one-third of the distance from perineum to knee joint measured from the perineum.  38 C.F.R. § 4.71a, Diagnostic Code 5161 (2011).  The Board finds that the Veteran's total knee replacement is not comparable to amputation of the upper third of the thigh.  Based on the affected body parts, it is, at most, comparable to amputation of the lower third of the thigh, which only warrants a 60 percent rating. 

Thus, as the provisions of 38 C.F.R. § 4.68 limit the combined rating for the Veteran's residuals of a right total knee replacement to 60 percent, and the currently assigned 60 percent disability rating under code 5055 is the maximum rating that can be assigned.  Therefore, as a matter of law, the Veteran cannot be granted a disability evaluation in excess of 60 percent for the disability at issue because a higher schedular rating is prohibited.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, this portion of the appeal is denied.

C. 
Consideration of a separate evaluation for right knee scars

In light of the numerous procedures performed on the right knee, the Board has considered whether a separate evaluation may be assigned for scarring.  In this regard, the first surgical knee procedure shown during the appeal period was performed in January 2008 and there is no indication of any right knee scarring prior to that time.  

The Board observes that the schedular rating criteria pertaining to the skin were recently amended, effective October 23, 2008. 38 C.F.R. § 4.118, DCs 7800-7805 (2010); 67 Fed. Reg. 49590-49599 (July 31, 2002). VAOPGCPREC 3-00, 65 Fed. Reg. 33422 (2000); 38 U.S.C.A. § 5110(g) (West 2002).  However, those amendments only apply to applications received by VA on or after October 23, 2008, or if the Veteran expressly requests consideration under the new criteria, which he has not done here.  As neither situation applies here, these revisions are inapplicable in this case.  VAOPGCPREC 3-00, 65 Fed. Reg. 33422 (2000); 38 U.S.C.A. § 5110(g). 

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, which are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 square centimeters) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 square centimeters) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 square centimeters) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 square centimeters) are rated 40 percent disabling.  Note (1) to DC 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, which are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 square centimeters) or greater, are rated 10 percent disabling.  Note (1) to DC 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating. 38 C.F.R. § 4.118.  Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule). 38 C.F.R. § 4.118.   

Finally, DC 7805 provides that scars are rated based on the limitation of function of the part affected.  38 C.F.R. § 4.118, DC 7805.  

As an initial matter, the Veteran has already been awarded disability ratings that encompass the functional limitations associated with his right knee.  Thus, an additional rating may not be assigned under DC 7805.  Moreover, upon VA examination of September 2010 it was specifically found that right knee scars were not productive of any corresponding limitation of function.

Nor is a higher rating warranted under the other diagnostic criteria pertaining to scars.  While the clinical evidence of record reflects that the Veteran has two or three right knee scars resulting from his surgeries, he has not contended, and the record does not otherwise show, that such scarring is unstable, encompasses an area or areas of 144 square inches (929 square centimeters) or greater, or is manifested by skin breakdown.  In addition, the scars were described as non-painful upon most recent clinical examination conducted by VA in September 2010.  The Board also points out that notes associated with Diagnostic Code 7804 direct the rater to see 38 C.F.R. § 4.68 (amputation rule); reflecting that consideration of the limitations on disability ratings associated with that rule extend to manifestations of scarring.  38 C.F.R. § 4.118.  As such, neither a separate or compensable evaluation is warranted under DCs 7801, 7802, 7803, and 7804.  38 C.F.R. § 4.118.  Accordingly, neither a separate or increased evaluation is warranted for right knee scarring for any portion of the appeal period.

D.  Summary

In sum, for the portion of the appeal period extending from December 9, 2002 to November 30, 2009 (excluding periods of hospitalization and convalescence when temporary 100 percent evaluations were assigned) the evidence supports the continuation of an initial 10 percent evaluation under diagnostic codes 5010-5261 for arthritis with limitation of motion/extension, as well as the grant of an initial and separate 20 percent evaluation under diagnostic code 5258.  As explained herein, there is no basis for the assignment of an evaluation in excess of 60 percent, or a separate evaluation for right knee scarring for any portion of the appeal period and particularly for the time periods extending from December 1, 2009 (excluding periods of hospitalization and convalescence when temporary 100 percent evaluations were assigned).  All reasonable doubt has been resolved in favor the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

E.  Extraschedular Consideration and TDIU

As an initial matter, the Board points out that the U.S. Court of Appeals for Veterans Claims (Veterans Court) has explained that application of the amputation rule does not mean that VA could not refer the matter for extraschedular consideration if the facts indicate a referral.  Smallwood v. Brown, 10 Vet. App. 93 (1997).  Based on Smallwood, the Board finds that the matter of a higher rating for the Veteran's right knee disability is still before the Board.

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The manifestations of the Veteran's right knee disability cause impairment that is contemplated by the rating criteria.  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for higher ratings (for a portion of the appeal period) for additional or more severe symptoms than currently shown by the evidence.  The Board finds that the rating criteria adequately account for the symptomatology associated with the Veteran's right knee disability for the entire period of time during the pendency of this appeal and that the symptomatology and level impairment associated therewith are contemplated in the pertinent rating criteria.  Thus, the disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Referral for consideration of an extraschedular rating is, therefore, not warranted.

The Court has also recently held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case, a TDIU has been in effect since December 1, 2009.  However, further consideration of a TDIU for the portion of the appeal period extending from December 9, 2002 to November 30, 2009 is warranted in this case; particularly in light of the fact that a separate 20 percent evaluation has now been granted herein for manifestations a right knee disability during that time period.  Accordingly, this matter will be addressed in the remand below.   


ORDER

For the appeal period extending from December 9, 2002 to November 30, 2009, excluding those periods when the Veteran was in receipt of a temporary 100 percent disability rating, an initial rating in excess of 10 percent for right knee arthritis and limitation of motion is denied.  

For the appeal period extending from December 9, 2002 to November 30, 2009, excluding those periods when the Veteran was in receipt of a temporary 100 percent disability rating, a separate initial rating of 20 percent rating for right knee disability analogous to and rated under diagnostic code 5258 is granted, subject to the laws and regulations governing payment of monetary benefits.  

For the appeal period extending from December 1, 2009, excluding those periods when the Veteran was in receipt of a temporary 100 percent disability rating, a disability rating in excess of 60 percent for a right knee disability is denied.  

A separate compensable rating for right knee scarring is denied.  

Referral for an increased disability rating for a right knee disorder on an extraschedular basis is denied.  



REMAND

Pertinent to the Veteran's TDIU claim, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009), at 453-54.  In this case, a TDIU has been granted for a portion of the appeal period extending from December 1, 2009.  On remand, consideration of a TDIU for the portion of the appeal period extending from December 9, 2009 to November 30 , 2009, is at issue.  

A review of the file reflects that during the appeal period extending from December 9, 2009 to November 30 , 2009, the Veteran had filed a formal TDIU claim which was denied in a November 2006 rating action.  At that time, a combined rating of 50 percent had been in effect since December 2002.  Subsequently, a separate initial 20 percent evaluation has been assigned for the Veteran's right knee disability, and that fact has not been considered in conjunction with the Veteran's TDIU claim as pertains to the period prior to December 1, 2009.  

For much of the applicable appeal period prior to December 1, 2009, the Veteran has maintained that he is unemployable due, at least in part, to symptoms of his service-connected right knee disability.  Accordingly, the issue of entitlement to a TDIU has been raised by the evidence of record in this case.  While the Board has jurisdiction over this issue as part and parcel of the Veteran's increased rating claim for a right knee disability (adjudicated above), further development is necessary for a fair adjudication of the TDIU aspect of such claim.

Upon remand, the AOJ is requested to afford the Veteran proper notice under the VCAA as related to his TDIU claim, for the limited appeal period between December 9, 2002 and November 30, 2009.  In addition, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary to develop the TDIU claim.  In this regard, the Board notes that the Veteran has additional service-connected conditions (low back, hearing loss, tinnitus and adjustment disorder) which may also impact his employability.  After all appropriate development has been completed, the appellant's TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU for the portion of appeal period extending from December 9, 2002 to November 30, 2009.

2.  The AOJ shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to the TDIU claim, that have not yet been associated with the claims file.  Appropriate steps should be taken to obtain any such identified records, as well as to obtain VA records dated from August 2011 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The AOJ shall consider the issue of whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16(a) and (b) on the basis of the Veteran's service-connected conditions, including his right knee disability, for the portion of appeal period extending from December 9, 2002 to November 30, 2009.  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.  If the claim is denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


